Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hultén (US 10858040) in further view of Taura (JP 2014091441 – English translation provided)
Claim 1;
 Hultén teaches a steering device (Fig. 1) to be mounted on a vehicle, the steering device comprising: a power steering unit 122; and a coaxial motor 140 provided directly above (-motor 140 considered to be located above 122) the power steering unit and including an output shaft arranged coaxially with an input shaft of the power steering unit (122 – output shaft leading to steering rack); a reactive force motor 130 to be mechanically separated (135 – clutch device) from the coaxial motor 140; a steering shaft connected at one end to a steering wheel and connected at another end to the reactive force motor (Fig. 1, 120 & 130); and a control device that calculates a rotational direction and a rotation amount based on a torque and a steering angle of the steering wheel, controls the coaxial motor and the power steering unit to achieve the rotational direction and the rotation amount, and controls the reactive force motor to apply a reactive force to the steering shaft according to the rotational direction and the rotation amount. (Abstract; Fig. 2) Hultén does not teach a power steering unit below a floor of a vehicle cabin or a steering assembly located above the floor of a vehicle cabin. 
Taura teaches a power steering unit below the floor of a vehicle cabin (Fig. 5, 4 & 5) and a steering assembly above the floor of a cabin. (Fig. 1, 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the power steering arrangement of Taura with the power steering system of Hultén to improve cabin space and driver impact safety. (Taura, ¶0010-¶0011)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hultén (US 10858040) in view of Taura (JP 2014091441 – English translation provided) and in further view of Bohner (US 6102150)
Hultén as modified above teaches a rack power steering unit (Fig. 1). Hultén does not teaches a plurality of oil pumps are connected to the power steering unit. 
Bohner teaches the power steering unit is hydraulic (Col. 1, Lines 66-67), and a plurality of oil pumps (Fig. 1, 10 & 16) are connected to the power steering unit 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the hydraulic pump provisions of Bohner with the power steering system of Hultén modified by Tuara to allow for redundancy for a reliable power steering system. (Bohner, Col.2, Lines 33-40)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                               


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611